I am unable to find evidence to sustain the finding that the injured workman's reduced earning capacity was $1 per day. He could not perform usual manual labor. There was no showing that light work that might have been done without stooping was obtainable. It is true the workman does not complain of the finding as in the McNeil opinion. Stass v. Rogers et al.,166 Okla. 72, 26 P.2d 206, but, as I view it, unless from facts and circumstances the reduced earning can be fixed, the commission finding is based on speculation; it is arbitrary, consequently the absence of evidence to support the finding resolves the issue into a question of law to be resolved in favor of petitioner, who cannot be required to pay compensation until the amount of it is determined by evidence. The cause should be remanded for further hearing.